Citation Nr: 1300055	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1965 to December 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, which, in pertinent part, denied service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.  

2.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service.

3.  The competent and credible evidence of record does not show that symptoms of bilateral hearing loss or tinnitus have been continuous since service separation, that his current bilateral hearing loss or tinnitus are related to service, or that hearing loss became manifest to a degree of 10 percent within one year from the date of separation from service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely pre-adjudication February 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claims.

The Board is also satisfied VA has made reasonable efforts to obtain any identified relevant records and evidence.  The Veteran's service treatment records (STRs) and personnel records have been obtained; he did not identify any VA or private medical or audiological treatment records.  Nor did he report that he is in receipt of, or has applied for, disability benefits from the Social Security Administration (SSA).  

In August 2012 the RO scheduled the Veteran for a September 2012 VA audiological examination to determine the nature and etiology of his claimed disabilities.  A September 2012 document from the RO indicates that the Veteran failed to report to his examination.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15   (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  In this case, neither the Veteran nor his representative have alleged that he was not notified of his September 2012 VA examination.  Thus, he is presumed to have received notice of it.  

The Supplemental Statement of the Case issued in October 2012 advised the Veteran of his failure to report for the VA examination.  Neither the Veteran nor his representative provided an explanation for his failure to report.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the Court noted that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  In this case, the Veteran has failed to report for a VA examination that might have assisted him in establishing his claim.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Thus, given his failure to report for the September 2012 examination, the Board must decide his claim based on the evidence of record.   

For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA, and appellate review may proceed without prejudicing the Veteran. 
 
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Additionally, lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran, as a lay person, is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) citing Jandreau).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  




Analysis

Regarding the question of a current hearing loss disability, the Board finds that the competent evidence of record does not show that the Veteran has a hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  There is no medical or audiological evidence of record indicating the pure tone thresholds or any speech recognition scores of either ear have been conducted.  Thus, while the Board recognizes that the Veteran is competent to report a decreased ability to hear, for VA purposes hearing loss must meet the requirements of 38 C.F.R. § 3.385.  Regardless, the Board's decision is not based on a lack of current disability as defined by 38 C.F.R. § 3.385, but rather because there is no competent and credible medical or lay indicating that any current hearing loss disability, or symptoms thereof, had their onset during, or are otherwise related to, service. 
 
Regarding the question of a current tinnitus disability.  A review of all the lay evidence shows that the Veteran has a current disability of tinnitus.  In his claim of service connection the Veteran reports he has tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of current disability.  See Barr, 21 Vet. App. 303; see also Jandreau, 492 F.3d at 1372.  Thus, the Board has considered the Veteran's contentions, and finds that he currently has tinnitus.  

After a review of all the evidence, the Board finds that the competent and credible evidence shows that the Veteran was exposed to acoustic trauma or loud noises during service.  

The Veteran claims that he was exposed to acoustic trauma during service in Vietnam.  The Veteran had foreign and sea service for 1 year and 6 months while in the Navy, was awarded the Vietnam Service Medal, and his representative claims that he was exposed to loud noises while serving as a Boatswain's Mate, including while manning the ship's twin 20 millimeter guns.  His DD Form 214 notes that his specialty number and title was as a "BM-0100", which indicates, as the Veteran has also indicated, service as a Boatswains Mate. The Board also emphasizes that the Veteran is competent to describe exposure to loud noises he experienced in service as well his in-service symptomatology, such as ringing in the ears or a decreased ability to hear.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Jandreau, supra.  Given the era of his service and claimed duties during service, his exposure to loud noise/acoustic trauma is conceded.  

On the question of whether the Veteran experienced chronic symptoms of hearing loss or tinnitus during service or symptoms of hearing loss or tinnitus continuously after service, the Board finds that the weight of the competent and credible medical and lay of evidence of record does not demonstrate that hearing loss and tinnitus symptoms have been continuous during service or since service separation. 

STRs are negative for any complaints of, or treatment for, hearing loss or tinnitus.  In the December 1966 service separation examination report, the service examiner did not indicate a history, complaints, findings, or diagnosis of hearing loss or tinnitus.  Whisper hearing testing was 15/15 bilaterally; there was no audiological testing.  Therefore, despite the lack of audiometric testing on separation, the available evidence does not show that chronic hearing loss or tinnitus disabilities were noted in service.

On his VA claim form (VA Form 21-526) filed in December 2008, the Veteran did not indicate when his hearing loss or tinnitus began or when he was treated for the claimed conditions.  The Veteran himself has never claimed that he experienced symptoms of hearing loss or tinnitus continuously since service, but rather his representative has contended that he has experienced symptoms of the claimed disabilities continuously after service.  Further, the Board concludes that his assertion of continued symptomatology since active service, to the extent that he has made such an assertion through his representative, while competent, is not credible.  

The Board finds that the Veteran's representative's more recently reported history of continuous symptoms of hearing loss and tinnitus since active service contained in his July 2010 VA Form 9 is inconsistent with the other evidence of record.  Indeed, while it is now asserted by the Veteran's representative that his symptoms of his claimed hearing loss and tinnitus began in service and continued thereafter, in his December 2008 VA Form 21-526, he did not report when his disabilities began.  If he had experienced a decreased ability to hear and tinnitus or ringing in his ears since 1966, it would be expected that he would have reported this in his VA Form 21-526, which specifically inquired as to this.  This inconsistency in the record weighs against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Additionally, the post-service medical evidence does not reflect complaints or treatment related to hearing loss or tinnitus at any time since he separated from service in 1966.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim);  see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board emphasizes that the absence of medical treatment records and lengthy time period between service and initial reported symptoms of the claimed hearing loss and tinnitus by the Veteran is only one, and not the sole factor or basis, for finding the Veteran not credible regarding his claimed continuity of symptomatology.  

For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints, however, as noted above, the Veteran did not attend his VA audiological examination that was scheduled to determine the nature and etiology of his claimed disabilities and the Board must decide his claim based on the evidence of record.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed hearing loss and tinnitus and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, his statements as to a continuity of symptoms of his claimed disabilities have been found to lack credibility.  As a lay person without any medical or audiological training he is not competent to provide evidence on questions of etiology, such as whether his claimed disabilities are related to in-service acoustic trauma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Davidson, 581 F.3d at 1316; Layno, supra.

Finally, where certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  In this case, there is no competent evidence indicating that the Veteran was diagnosed with hearing loss to a compensable degree within one year of separation from service (or at any time following service); nor is the Veteran competent to provide such evidence given that he is a lay person and a diagnosis of hearing loss to a compensable degree requires audiometric testing or speech recognition results; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; 38 C.F.R. § 4.85, Diagnostic Code 6100.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims of service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


